                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

      RAYMOND MAINOR,                         :
                                              :
             Plaintiff                        :
                                              :    CIVIL ACTION NO. 3:19-CV-0491
        v.                                    :
                                              :             (Judge Caputo)
      UNITED STATES OF AMERICA, et            :
      al.,                                    :
                                              :
             Defendants                       :


                                   MEMORANDUM

I.       Introduction

         Presently before the Court is Mr. Mainor’s Motion to Reopen his case. (ECF No.

11.) The Court will construe his motion as a motion for reconsideration of this Court’s

July 22, 2019 Order dismissing his action without prejudice due to his failure to timely

submit the filing fee in this matter. (ECF No. 10.)

         For the following reasons, Mr. Mainor’s motion will be denied.


II.      Background

         On March 7, 2019, Mr. Mainor filed the above captioned civil rights complaint

under 28 U.S.C. § 1331 and the Federal Tort Claim Act concerning events that

transpired at LSCI Allenwood in August-2018. (ECF No. 1.) On May 2, 2019, the Court

denied Mr. Mainor’s motion to proceed in forma pauperis based on his inmate account

balance of $11,888.84. (ECF No. 5.) The Court gave Mr. Mainor 21-days to decide
whether he wanted to proceed with the case, and if so, to pay the full filing and

administrative fee. (Id.) On July 22, 2019, the Court dismissed Mr. Mainor’s action

without prejudice due to his failure to pay the filing and administrative fee in this matter.

(ECF No. 10).



III.     Standard of Review

         A motion for reconsideration filed pursuant to Rule 60(b) “allows a party to seek

relief from a final judgment, and request reopening of his case, under a limited set of

circumstances including fraud, mistake, and newly discovered evidence.” Gonzalez v.

Crosby, 545 U.S. 524, 528, 125 S.Ct. 2641, 2645 - 46, 162 L.Ed.2d 480 (2005). In

order to prevail on a Rule 60(b) motion, the moving party must establish mistake,

inadvertence, surprise or excusable neglect; newly discovered evidence; fraud or other

misconduct; that the judgment is void; that the judgment was satisfied; or any other

reason that justifies relief. Fed. R. Civ. P. 60(b)(1)-(6).



IV.      Discussion

         On August 26, 2019, Mr. Mainor filed a motion for reconsideration requesting the

reopening of his case and grant him 15 days to pay the filing fee based on his recent

transfer. (ECF No. 11.) He claims he was in transit “for about a month and did not have

his property or legal mail” and because “the warden was holding him in the special

housing unit.” (Id.) Mr. Mainor is presently housed at the Devens Federal Medical

Center in Ayer, Massachusetts.1


         1
             See https://www.bop.gov/inmateloc/ (search: Raymond Mainor; last visited August 30,
2019.)



                                               -2-
       Mr. Mainor’s last correspondence with the Court was in June 2019. Mr. Mainor

offers no explanation why his lack of access to his property or legal mail in the past

month prevented him from communicating with the Court as to his transfer or the

payment of the filing fee.      He offers no evidence to suggest that prison officials

interfered with, or otherwise thwarted, his efforts to pay the filing fee in this matter since

May. Therefore, Mr. Mainor’s motion for reconsideration will be denied.

       In reaching this decision, the Court is mindful that Plaintiff’s action is founded

upon events that transpired in August 2018 and that our dismissal was without prejudice

to him refiling a new action. See Lindsey v. Roman, 408 F. App’x 530 (3d Cir. 2010) (it

is within the discretion of district court to deny inmate’s motion for reconsideration of

dismissal for failure to timely pay filing fee or complete in forma pauperis application

where inmate may refile complaint at any time within the applicable limitations period).

Mr. Mainor is free to file a new complaint and either apply for in forma pauperis standing

or pay the filing fee, in a timely manner and within the applicable statute of limitations

period.

       An appropriate order follows.


DATED: September 6, 2019                       /s/ A. Richard Caputo______
                                               A. RICHARD CAPUTO
                                               United States District Judge




                                           -3-
